Atkinson, J.
There being no bona fide effort to brief the evidence in the case, the so-called brief of evidence being largely composed of objections to evidence and the argument of counsel thereon, colloquies between counsel and between counsel and the court, and various statements of the court in ruling on the admissibility of evidence, such document will not be considered as a. brief of evidence. Accordingly, this court will not review the evidence; and as no question is presented by the bill of exceptions which can be intelligently considered and passed upon without. reference to the evidence, the judgment below must be affirmed. Bishop v. Brown, 138 Ga. 738 (75 S. E. 1119), and citations.

Judgment affirmed.


All the Justices concur.